EXHIBIT 10.30

CHECKFREE CORPORATION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made this 22nd day of
December, 2008, (the “Agreement”) between CheckFree Corporation (“CheckFree”), a
Delaware corporation, and Peter J. Kight (the “Executive”).

RECITALS

A.    CheckFree and the Executive entered into an employment agreement on May 1,
1997.

B.    Executive is currently employed as an executive of CheckFree and its
consolidated subsidiaries (individually the “Subsidiary” and collectively the
“Subsidiaries”) (CheckFree and the Subsidiaries are hereinafter collectively
referred to as the “Company”).

C.    The parties desire to amend and restate the employment agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and to eliminate certain historic provisions that are no
longer applicable, on the terms and conditions stated herein.

STATEMENT OF AGREEMENT

In consideration of the foregoing, and of Executive’s continued employment, the
parties agree as follows:

1.    Employment. The Company hereby employs Executive and Executive accepts
such employment upon the terms and conditions hereinafter set forth to become
effective on May 1, 1997 (the “Effective Time”).

2.    Duties.

(a)    Executive shall be employed: (i) to serve as Chairman, President, and
Chief Executive Officer, and to serve in similar capacities for each of the
Subsidiaries, if so elected, subject to the authority and direction of the Board
of Directors of CheckFree or the Subsidiary, as the case may be; and (ii) to
perform such other duties and responsibilities similar to those performed by
Executive prior hereto and exercise such other authority, perform such other or
additional duties and responsibilities and have such other or different title
(or have no title) as the Board of Directors of CheckFree or the Subsidiary may,
from time to time, prescribe.

(b)    So long as employed under this Agreement, Executive agrees to devote full
time and efforts exclusively on behalf of the Company and to competently,
diligently and effectively discharge all duties of Executive hereunder.
Executive shall not be prohibited from engaging in such personal, charitable, or
other nonemployment activities as do not interfere with



--------------------------------------------------------------------------------

full time employment hereunder and which do not violate the other provisions of
this Agreement. Executive further agrees to comply fully with all reasonable
policies of the Company as are from time to time in effect.

3.    Compensation. As full compensation for all services rendered to the
Company pursuant to this Agreement, in whatever capacity rendered, the Company
shall pay to Executive during the term hereof a minimum base salary at the rate
of $300,000 per year (the “Basic Salary”), payable monthly or in other more
frequent installments, as determined by the Company. The Basic Salary shall
increase to $375,000 on July 1, 1997, and thereafter may be increased, but not
decreased, from time to time, by the Board of Directors. Executive will be
entitled to receive incentive compensation pursuant to the terms of plans
adopted by the Board of Directors from time to time.

4.    Business Expenses. The Company shall promptly pay directly, or reimburse
Executive for, all business expenses to the extent such expenses are paid or
incurred by Executive during the term of employment in accordance with Company
policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Executive of the Company’s business
and properly substantiated.

5.    Fringe Benefits. During the term of this Agreement and Executive’s
employment hereunder, the Company shall provide to Executive such insurance,
vacation, sick leave and other like benefits as are provided from time to time.

6.    Term; Termination.

(a)    The Company shall employ the Executive, and the Executive accepts such
employment, for an initial term commencing on the date of this Agreement and
ending on June 30, 2002. Thereafter, this Agreement shall be extended
automatically on each July 1 for an additional twelve-month period. Executive’s
employment may be terminated at any time as provided in this Section 6. For
purposes of this Section 6, “Termination Date” shall mean the date on which any
notice period required under this Section 6 expires or, if no notice period is
specified in this Section 6, the effective date of the termination referenced in
the notice.

(b)    The Company may terminate Executive’s employment without cause upon
giving 30 days’ advance written notice to Executive. If Executive’s employment
is terminated without cause under this Section 6(b), the Company will (A) pay
Executive the earned but unpaid portion of Executive’s Basic Salary through the
Termination Date, (B) pay Executive a lump sum payment equal to two times the
Executive’s Basic Salary (the “Severance Payment”), (C) pay Executive any
incentive compensation under and consistent with plans adopted by the Company
prior to the Termination Date until the second anniversary of the Termination
Date (the “Severance Period”), and (D) provide reasonable executive-level
outplacement services by a firm selected and contracted by the Company for up to
six months following the Termination Date (the “Outplacement Services”);
provided, however, if Executive accepts other employment during the Severance
Period, the Executive must repay to the Company an amount equal to his Severance
Payment multiplied by a fraction, the numerator of which equal to the number of
months remaining in the Severance Period and the denominator of which is 24, and
the Company shall



--------------------------------------------------------------------------------

cease paying any incentive compensation. The amount payable under clause
(B) shall be paid to Executive in one lump sum on the first day of the seventh
month following the month in which the Executive’s Separation from Service
occurs, without interest thereon; provided that, if on the date of the
Executive’s Separation from Service, neither the Company nor any other entity
that is considered a “service recipient” with respect to the Executive within
the meaning of Code Section 409A has any stock which is publicly traded on an
established securities market (within the meaning of Treasury Regulation
Section 1.897-1(m)) or otherwise, then such payment shall be paid to the
Executive in a lump sum within thirty (30) business days after the Executive’s
Separation from Service. For purposes hereof,

(i)    the term “Separation from Service” means the Executive’s Termination of
Employment, or if the Executive continues to provide services following his or
her Termination of Employment, such later date as is considered a separation
from service from the Company and its 409A Affiliates within the meaning of Code
Section 409A. Specifically, if the Executive continues to provide services to
the Company or a 409A Affiliate in a capacity other than as an employee, such
shift in status is not automatically a Separation from Service;

(ii)    the term “409A Affiliate” means each entity that is required to be
included in the Company’s controlled group of corporations within the meaning of
Section 414(b) of the Code, or that is under common control with the Company
within the meaning of Section 414(c) of the Code; provided, however, that the
phrase “at least 50 percent” shall be used in place of the phrase “at least
80 percent” each place it appears therein or in the regulations thereunder; and

(iii)    the Executive’s “Termination of Employment” shall be presumed to occur
when the Company and the Executive reasonably anticipate that no further
services will be performed by the Executive for the Company and its 409A
Affiliates or that the level of bona fide services the Executive will perform as
an employee of the Company and its 409A Affiliates will permanently decrease to
no more than 20% of the average level of bona fide services performed by the
Executive (whether as an employee or independent contractor) for the Company and
its 409A Affiliates over the immediately preceding 36-month period (or such
lesser period of services). Whether the Executive has experienced a Termination
of Employment shall be determined by the Employer in good faith and consistent
with Section 409A of the Code. Notwithstanding the foregoing, if the Executive
takes a leave of absence for purposes of military leave, sick leave or other
bona fide reason, the Executive will not be deemed to have experienced a
Termination of Employment for the first six (6) months of the leave of absence,
or if longer, for so long as the Executive’s right to reemployment is provided
either by statute or by contract, including this Agreement; provided that if the
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than six (6) months, where such impairment causes the
Executive to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the leave may be
extended by the Employer for up to 29 months without causing a Termination of
Employment.

(c)    The Company may terminate Executive’s employment upon a determination by
the Company that “good cause” exists for Executive’s termination and the



--------------------------------------------------------------------------------

Company serves written notice of such termination upon Executive. As used in
this Agreement, the term “good cause” shall refer only to any one or more of the
following grounds:

(i)    commission of a material and substantive act of dishonesty, including,
but not limited to, misappropriation of funds or any property of the Company;

(ii)    engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company which in fact result in material and
substantial injury to the Company;

(iii)    refusal to perform his assigned duties and responsibilities after
receipt by Executive of written detailed notice and reasonable opportunity to
cure;

(iv)    gross insubordination by Executive, which shall consist only of a
willful refusal to comply with a lawful written directive to Executive issued
pursuant to a duly authorized resolution adopted by the Company;

(v)    the clear violation of any of the material terms and conditions of this
Agreement or any written agreement or agreements Executive may from time to time
have with the Company (following 30-days’ written notice from the Company
specifying the violation and Executive’s failure to cure such violation within
such 30-day period);

(vi)    Executive’s substantial dependence, as determined by the Board of
Directors of the Company, on alcohol or any narcotic drug or other controlled or
illegal substance which materially and substantially prevents Executive from
performing his duties hereunder; or

(vii)    the final and unappealable conviction of Executive of a crime which is
a felony or a misdemeanor involving an act of moral turpitude, or a misdemeanor
committed in connection with his employment by the Company, which causes the
Company a substantial detriment.

In the event of a termination under this Section 6(c), the Company will pay
Executive the earned but unpaid portion of Executive’s Basic Salary through the
Termination Date. If any determination of substantial dependence under
Section 6(c)(vi) is disputed by the Executive, the parties hereto agree to abide
by the decision of a panel of three physicians appointed in the manner as
specified in Section 6(c) of this Agreement.

(d)    Executive’s employment shall terminate upon the death or permanent
disability of Executive. For purposes hereof, “permanent disability,” shall mean
the inability of the Executive, as determined by the Board of Directors of
CheckFree, by reason of physical or mental illness to perform the duties
required of him under this Agreement for more than 180 days in any one year
period. Successive periods of disability, illness or incapacity will be
considered separate periods unless the later period of disability, illness or
incapacity is due to the same or related cause and commences less than 180 days
from the ending of the previous period of disability. Upon a determination by
the Board of Directors of CheckFree that Executive’s employment shall be
terminated under this Section 6(d), the Board of Directors shall give



--------------------------------------------------------------------------------

Executive 30 days’ prior written notice of the termination. If a determination
of the Board of Directors under this Section 6(d) is disputed by Executive, the
parties agree to abide by the decision of a panel of three physicians. CheckFree
will select a physician, Executive will select a physician and the physicians
selected by CheckFree and Executive will select a third physician. Executive
agrees to make himself available for and submit to examinations by such
physicians as may be directed by the Company. Failure to submit to any
examination shall constitute a breach of a material part of this Agreement.

(e)    If a “Change in Control” shall have occurred, Executive shall be entitled
to the benefits described below if his employment is terminated following a
Change in Control for other than good cause as specified in Section 6(c), or
Executive terminates his employment upon making a good faith determination that,
following the Change in Control, Executive’s employment status or employment
responsibilities have been materially and adversely affected thereby:

(i)    Executive shall be entitled to (A) the unpaid portion of his Basic Salary
plus credit for any vacation accrued but not taken and the amount of any unpaid
but earned incentive compensation or any other benefit to which he is entitled
under this Agreement through the date of the termination, plus (B) two times
Executive’s “Average Annual Compensation.” For this purpose “Average Annual
Compensation” shall mean the average annual compensation from the Company
includible in Executive’s gross income for the period consisting of Executive’s
most recent five taxable years ending before the date on which the Change in
Control occurs, exclusive of income attributable to the exercise of stock
options.

(ii)    The amount payable under Section 6(d)(i)(B) shall be paid to Executive
in one lump sum on the first day of the seventh month following the month in
which the Executive’s Separation from Service occurs, without interest thereon;
provided that, if on the date of the Executive’s Separation from Service,
neither the Company nor any other entity that is considered a “service
recipient” with respect to the Executive within the meaning of Code Section 409A
has any stock which is publicly traded on an established securities market
(within the meaning of Treasury Regulation Section 1.897-1(m)) or otherwise,
then such payment shall be paid to the Executive in a lump sum within thirty
(30) business days after the Executive’s Separation from Service. For purposes
hereof, the term “Separation from Service” shall have the same meaning as
ascribed to such term in the Executive’s Key Executive Employment and Severance
Agreement with Fiserv, Inc.

(iii)    The Company shall maintain for Executive’s benefit until the earlier of
(y) 24 months after termination of employment following a Change in Control, or
(z) Executive’s commencement of full-time employment with a new employer, all
life insurance, medical, health and accident, and disability plans or programs
in which Executive shall have been entitled to participate prior to termination
of employment following a Change in Control, provided Executive’s continued
participation is permitted under the general terms of such plans and programs
after the Change in Control, subject to the following:

(A)    Following the end of the COBRA continuation period, if such medical,
health and accident coverage is provided under a plan that is subject to



--------------------------------------------------------------------------------

Code Section 105(h), benefits payable under such plan shall comply with the
requirements of Treasury regulation section 1.409A-3(i)(1)(iv) and, if
necessary, the Company shall amend such plan to comply therewith.

(B)    If the amount payable under Section 6(e)(i)(B) is delayed for six months
after Separation from Service, then for the first six months following
Executive’s Separation from Service, Executive shall pay the Company the
premiums for any continued life insurance coverage under the Company’s group
term life insurance policy. After the end of such six month period, the Company
shall make a cash payment to the Executive equal to the aggregate premiums paid
by the Executive for such coverage, and thereafter such coverage shall be
provided at the expense of the Company for the remainder of the period as set
forth above, except as provided below.

In the event Executive’s participation in any such plan or program is not
permitted, the Company will provide directly the benefits to which Executive
would be entitled under such plans and programs.

(iv)    All outstanding stock options issued to Executive shall become 100%
vested and exercisable in accordance with such governing stock option agreements
and plans.

(f)    Executive’s benefits under Section 6(e) above shall be payable to him as
severance pay in consideration of his past service and of his continued services
from the date hereof. Executive shall have no duty to mitigate his damages by
seeking other employment, and the Company shall not be entitled to set off
against amounts payable hereunder any compensation which Executive may receive
from future employment.

(g)    For purposes of Section 6(e), the “Change in Control” of the Company
occurred on the date the Company was acquired by Fiserv, Inc.

(h)    Upon any termination or expiration of this Agreement or any cessation of
Executive’s employment hereunder, the Company shall have no further obligations
under this Agreement and no further payments shall be payable by the Company to
Executive, except as provided in Sections 6(b), 6(d) and 6(e) above and except
as required under any benefit plans or arrangements maintained by the Company
and applicable to Executive at the time of such termination, expiration or
cessation of Executive’s employment, including, without limitation thereto,
salary, incentive compensation, sick leave, and vacation pay.

(i)    If the payments and benefits provided under this Agreement to Executive,
either alone or with other payments and benefits, would constitute “excess
parachute payments” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (“Code”), then the payments and other benefits under this
Agreement shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code. Either
the Company or Executive may request a determination as to whether the payments
or benefits would constitute an excess parachute payment and, if requested, such
determination shall be made by independent tax counsel selected by the Company
and approved by Executive. At Executive’s election and to the extent not
otherwise paid, Executive may determine the



--------------------------------------------------------------------------------

amount of cash and/or elements of non-cash fringe benefits to reduce so that
such payments and benefits will not constitute excess parachute payments.

7.    Non-Competition.

(a)    Executive hereby acknowledges that, during and solely as a result of his
employment by the Company, he has received and shall continue to receive unique
training and experience with respect to the design, operation and marketing of
electronic commerce software, systems and processing, financial software
products, systems, and services, and other related matters, and access to
confidential information and business and professional contacts. In
consideration of the special and unique opportunities afforded to Executive by
the Company as a result of Executive’s employment, as outlined in the previous
sentence, and in consideration of the Company’s other promises contained in this
Agreement, Executive hereby agrees that he will not during the term of this
Agreement, any extension hereof, and for a period of one year after termination
of employment with the Company, whether voluntary or involuntary or with or
without cause:

(i)    engage or participate, directly or indirectly, either as principal,
agent, employee, employer, consultant, stockholder, or in any other individual
or representative capacity whatsoever, in the operation, management or ownership
of any business, firm, corporation, association, or other entity engaged in the
design, operation or marketing of electronic commerce software, systems and
processing, financial software products, systems, and services, or any other
business engaged in by the Company at any time during the one-year period prior
to the Termination Date, within the United States and any other country in which
the Company conducts substantial business at such time or during such period;
and,

(ii)    directly or indirectly, for himself or in conjunction with or on behalf
of any other individual or entity, solicit, divert, take away or endeavor to
take away from the Company any customer, account or employee of the Company at
any time during the term of this Agreement, as of the date of Executive’s
termination of employment with the Company, or during the one-year period prior
to the dates thereof.

(b)    The period of time during which Executive is subject to the prohibitions
contained in this Section 7 shall be extended by any length of time during which
Executive is in violation of such prohibitions.

(c)    The restrictions of this Section 7 shall not be violated by the ownership
by Executive of no more than 2% of the outstanding securities of any company
whose stock is traded on a national securities exchange or is quoted in the
Automated Quotation System of the National Association of Securities Dealers
(NASDAQ).

8.    Confidential Information; Assignment of Inventions.

(a)    As used herein, the term “Confidential Information” includes, but is not
limited to, all information and materials belonging to, used by, or in the
possession of the Company (i) which have been disclosed or made known to, or
have come into the possession of



--------------------------------------------------------------------------------

Executive as a consequence of or through Executive’s relationship with the
Company prior to or after the date hereof, (ii) which are related to the
Company’s customers, potential customers, suppliers, distributors, alliance
partners, business strategies or policies, financial or sales results, sales and
management techniques, marketing plans, research or development, reports,
records, software, systems, source or object code, software documentation or
instruction or user manuals, and (iii) which have not generally been made
available to the public (not including customers) by the Company pursuant to a
specific authorization in the ordinary course of business by the Company of the
release of such information to the public or otherwise published and released by
the Company to the general public. Notwithstanding the foregoing, Executive may
release Confidential Information, in each case only with prior notice to the
Company, if (1) required by law, (2) necessary to establish a lawful claim or
defense against the Company, (3) necessary to establish a lawful claim or
defense against a person or entity other than the Company, but only with the
permission, which shall not be unreasonably withheld, of the Company, or
(4) necessary to respond to process or appropriate governmental inquiry.

(b)    Executive agrees:

(i)    that Executive will promptly disclose and grant and does hereby grant to
the Company his entire right, title and interest in and to all customer lists,
discoveries, developments, designs, improvements, inventions, formulae,
software, documentation, processes, techniques, know-how, patents, trade secrets
and trademarks, copyrights and all other data conceived, developed or acquired
by him during the period of Executive’s employment with the Company, both prior
to and after the execution of this Agreement, whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by Executive, either alone or jointly with others, that
result from or are conceived during the performance of tasks assigned to
Executive by the Company or result from use of property, equipment, or premises
owned, leased or contracted for by the Company (“Inventions”). Executive agrees
to execute and deliver, from time to time, such documents as may be necessary or
convenient to effectuate the transfer of such Confidential Information to the
Company and shall cooperate with and assist the Company in every proper way (at
the expense of the Company) in obtaining and from time to time enforcing
patents, copyrights, trade secrets, other proprietary rights and protections
relating to Inventions in any and all countries;

(ii)    that Executive will during the term of this Agreement and thereafter
safeguard all Confidential Information and, except as specifically permitted
below, Executive will never disclose or use for any purpose or benefit (other
than for the purpose or benefit of the Company) any Confidential Information;

(iii)    that, except in connection with the ordinary course of the Company’s
business, Executive will not, either during the term of this Agreement or
thereafter directly or indirectly, disclose, disseminate or otherwise make known
or provide any Confidential Information, whether in original form or in
duplicated or copied form or extracts therefrom, and whether orally or in
writing, to any individual, partnership, company or other entity, unless the
Company has given its prior written consent thereto;



--------------------------------------------------------------------------------

(iv)    that, except in connection with the ordinary course of the Company’s
business, Executive will not, either during the term of this Agreement or
thereafter, remove any Confidential Information from the premises of the Company
either in original form or in duplicated or copied form or extracts therefrom;
and that upon any termination of Executive’s employment by the Company,
Executive will immediately surrender to the Company, without request, all
Confidential Information, whether in original or duplicated or copied form or
extracts therefrom.

9.    No Conflicts. Executive represents that the performance by Executive of
all the terms of this Agreement, as a former or continuing employee of the
Company, does not and will not breach any agreement as to which Executive or the
Company is or was a party and which requires Executive to keep any information
in confidence or in trust. Executive has not entered into, and will not enter
into, any agreement either written or oral in conflict herewith.

10.    Reasonableness of Restrictions. It is understood by and between the
parties hereto that Executive’s covenants set forth in Sections 7, 8 and 9 are
essential elements of this Agreement, and that, but for the agreement of
Executive to comply with such covenants, the Company would not have agreed to
enter into this Agreement. Executive acknowledges that the restrictions
contained in this Agreement are reasonable but should any provisions of this
Agreement be determined to be invalid, illegal or otherwise unenforceable to its
full extent, or if any such restriction is found by a court of competent
jurisdiction to be unreasonable under applicable law, then the restriction shall
be enforced to the maximum extent permitted by law, and the parties hereto
hereby consent and agree that such scope of protection, time or geographic area
(or any one of them, as the case may be) shall be modified accordingly in any
proceeding brought to enforce such restriction. Executive acknowledges that the
validity, legality and enforceability of the other provisions of this Agreement
shall not be affected thereby, and that the existence of any claim or cause of
action of Executive against the Company, whether predicated on this Agreement,
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants.

11.    Remedies; Venue; Process.

(a)    Executive hereby acknowledges and agrees that the Confidential
Information disclosed to Executive prior to and during the term of this
Agreement is of a special, unique and extraordinary character, and that any
breach of this Agreement will cause the Company irreparable injury and damage,
and consequently the Company shall be entitled, in addition to all other
remedies available to it, to injunctive and equitable relief to prevent or cease
a breach of Sections 7, 8 or 9 of this Agreement without further proof of harm
and entitlement; that the terms of this Agreement, if enforced by the Company,
will not unduly impair Executive’s ability to earn a living or pursue his
vocation; and further, that the Company may withhold compensation and benefits
if Executive fails to comply with this Agreement, without restricting the
Company from other legal and equitable remedies. The parties agree that the
prevailing party shall be entitled to all costs and expenses (including
reasonable legal fees and expenses) which it incurs in successfully enforcing
this Agreement and in prosecuting or defending any litigation (including
appellate proceedings) arising out of this Agreement.



--------------------------------------------------------------------------------

(b)    The parties agree that jurisdiction and venue in any action brought
pursuant to this Agreement to enforce its terms or otherwise with respect to the
relationships between the parties shall properly lie in the Superior Court of
Fulton County, Georgia, or in the United States District Court for the Northern
District of Georgia. Such jurisdiction and venue is exclusive, except that the
Company may bring suit in any jurisdiction and venue where jurisdiction and
venue would otherwise be proper if Executive has breached Sections 7, 8 or 9 of
this Agreement. The parties agree that they will not object that any action
commenced in the foregoing jurisdictions is commenced in a forum non conveniens.
The parties further agree that the mailing by certified or registered mail,
return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by statute or rule of court.

12.    Withholding. The Company may withhold from any payments to be made
hereunder such amounts as it may be required to withhold under applicable
federal, state or other law, and transmit such withheld amounts to the
appropriate taxing authority.

13.    Indemnity.

(a)    Subject only to the exclusions set forth in Section 13(b) hereof, the
Company hereby agrees to hold harmless and indemnify Executive against any and
all expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Executive in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (excluding an action by or in the
right of the Company) to which Executive is, was or at any time becomes a party,
or is threatened to be made a party, by reason of the fact that Executive is,
was or at any time becomes a director, officer, employee or agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.

(b)    No indemnity pursuant to Section 13(a) hereof shall be paid by the
Company:

(i)    except to the extent the aggregate losses to be indemnified hereunder
exceed the amount of such losses for which Executive is indemnified pursuant to
any directors and officers liability insurance purchased and maintained by the
Company;

(ii)    in respect to remuneration paid to Executive if it shall be determined
by a final judgment or other final adjudication that such remuneration was in
violation of law;

(iii)    on account of any suit in which judgment is rendered against Executive
for an accounting of profits made from the purchase or sale by Executive of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;

(iv)    on account of Executive’s breach of any provision of this Agreement;



--------------------------------------------------------------------------------

(v)    on account of Executive’s act or omission being finally adjudged to have
been not in good faith or involving intentional misconduct, a knowing violation
of law, or grossly negligent conduct; or

(vii)    if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

(c)    All agreements and obligations of the Company contained herein shall
continue during the period Executive is a director, officer, employee or agent
of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Executive shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Executive was an officer or director of the Company
or serving in any other capacity referred to herein; provided, however, that
following the Termination Date, the Company shall have no further obligation
under this Section 13 in the event of a breach by Executive of any of his
continuing obligations under Sections 7 or 8 of this Agreement.

(d)    Promptly after receipt by Executive of notice of the commencement of any
action, suit or proceeding, Executive will, if a claim in respect thereof is to
be made against the Company under this Section 13, notify the Company of the
commencement thereof; but the omission so to notify the Company will not relieve
it from any liability which it may have to Executive otherwise than under this
Section 13. With respect to any such action, suit or proceeding as to which
Executive notifies the Company under this Section 13(d):

(i)    The Company will be entitled to participate therein at its own expense.

(ii)    Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel selected by the Company.
After notice from the Company to Executive of its election so to assume the
defense thereof, the Company will not be liable to Executive under this
Section 13 for any legal or other expenses subsequently incurred by Executive in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Executive shall have the right to employ his
counsel in such action, suit or proceeding but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Executive, unless (A) the employment of
counsel by Executive has been authorized by the Company, or (B) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Company. The Company shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Company.

(iii)    The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle in any manner which
would impose any penalty or



--------------------------------------------------------------------------------

limitation on Executive without Executive’s written consent. Neither the Company
nor Executive will unreasonably withhold their consent to any proposed
settlement.

(e)    Executive agrees that Executive will reimburse the Company for all
reasonable expenses paid by the Company in defending any civil or criminal
action, suit or proceeding against Executive in the event and only to the extent
that it shall be ultimately determined that Executive is not entitled to be
indemnified by the Company for such expenses under the provisions of Section 145
of the Delaware General Corporation Law (the “Delaware Statute”), the Company’s
By-laws, this Agreement or otherwise.

14.    Assignment. This Agreement is personal to Executive and Executive may not
assign or delegate any of his rights or obligations hereunder. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
respective parties hereto, their heirs, executors, administrators, successors
and assigns.

15.    Waiver. The waiver by either party hereto of any breach or violation of
any provision of this Agreement by the other party shall not operate as or be
construed to be a waiver of any subsequent breach by such waiving party.

16.    Notices. Any and all notices required or permitted to be given under this
Agreement will be sufficient and deemed effective three (3) days following
deposit in the United States mail if furnished in writing and sent by certified
mail to Executive at: Peter J. Kight; and to the Company at: CheckFree
Corporation, 4411 East Jones Bridge Road, Norcross, Georgia 30092, Attention:
General Counsel; with a copy to: Curtis A. Loveland, Esq., Porter, Wright,
Morris & Arthur, 41 South High Street, Columbus, Ohio 43215.

17.    Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Georgia applicable to contracts
made and to be wholly performed within such state, except that the provisions of
Section 13 hereof shall be interpreted, construed and governed according to the
Delaware Statute.



--------------------------------------------------------------------------------

18.    Amendment. This Agreement may be amended in any and every respect by
agreement in writing executed by both parties hereto.

19.    Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in construing any provision hereof.

20.    Entire Agreement. This Agreement terminates, cancels and supersedes all
previous employment or other agreements relating to the employment of Executive
with the Company or any predecessor, written or oral, and this Agreement
contains the entire understanding of the parties with respect to the subject
matter of this Agreement. This Agreement was fully reviewed and negotiated on
behalf of each party and shall not be construed against the interest of either
party as the drafter of this Agreement. EXECUTIVE ACKNOWLEDGES THAT, BEFORE
SIGNING THIS AGREEMENT, HE HAS READ THE ENTIRE AGREEMENT AND HAS THIS DAY
RECEIVED A COPY HEREOF.

21.    Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement or parts thereof.

22.    Survival. Sections 6 through 14 of this Agreement and this Section 22
shall survive any termination or expiration of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EXECUTIVE:

/s/ Peter J. Kight

Peter J. Kight

CHECKFREE CORPORATION /s/ Thomas J. Hirsch Its:  

Chief Financial Officer